9 F.3d 1543
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tony L. JONES, Plaintiff-Appellant,v.MANOR CARE, INCORPORATED;  Manor Healthcare Corporation;Quality International, Incorporated;  Quality Inns, Inc.;Stewart Bainum, Jr.;  John Riley;  Charles Shields;  SteveThompson;  Linda G. Wittlin;  John Robertson;  LolaWhitlock;  Kenny Owings;  Larry Ross, Defendants-Appellees.
No. 92-1262.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 17, 1993.Decided:  November 9, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-90-2546-HAR)
Tony L. Jones, Appellant Pro Se.
Robert John Smith, Morgan, Lewis & Bockius, Washington, D.C., for Appellees.
D.Md.
AFFIRMED.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Tony L. Jones appeals from the district court's orders denying relief in Jones's employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Manor Care, Inc., No. CA-90-2546-HAR (D. Md. Apr. 26, May 3, and Oct. 31, 1991 and Feb. 7, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED